[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO REARGUE/REOPEN
The defendant urges the court to reopen and reconsider its decision of May 10, 1991 in light of decisional law not previously brought to the court's attention. Specifically, the defendant cites three "new" authorities which it reads as supportive of its position and in conflict with the court's CT Page 6252 position. These are: Fox v. Zoning Board of Appeals, 146 Conn. 665; Huhta v. Zoning Board of Appeals, 151 Conn. 694 and Country Lands, Inc. v. Swinnerton, 151 Conn. 27.
The court has studied all three opinions and believes that they do not stand for the proposition advanced, but rather tend to reinforce the court's decision. Indeed, Huhta involved the very same section 19 of the regulations as is involved in this case. In Huhta the court held that this same defendant acted in failing to comply with the requirement that all applications for special exception be referred to the Planning Board for advisory recommendation. This is the same regulation that is involved in this case.
Both Fox and Country Lands, Inc. affirm the existence in the Stamford Zoning Board of Appeals of the substantive powers derived from 8-5 to 8-13. They have nothing to do with the number of votes required for approval of a special exception.
The motion is denied.
MOTTOLESE, J.